In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00047-CR
______________________________


TONY JOE SPRAYBERRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 4th Judicial District Court
Rusk County, Texas
Trial Court No. CR03-284


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Tony Joe Sprayberry has filed a motion asking this Court to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, his motion is granted.
          We dismiss the appeal.
 
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      May 10, 2004
Date Decided:         May 11, 2004

Do Not Publish

p>
Date Decided:             January 27, 2004